Citation Nr: 1110987	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  06-21 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an effective date prior to August 31, 2004, for the grant of service connection for hearing loss, to include whether there is clear and unmistakable error (CUE) in a September 1992 rating decision.

2. Entitlement to an effective date prior to August 31, 2004, for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to April 1946 and from October 1950 to July 1952.   

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.    

In January 2011, the Veteran testified in a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As explained below, additional theories of CUE in the September 1992 rating decision have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue of entitlement to an effective date prior to August 31, 2004, for the grant of service connection for hearing loss, to include whether there is CUE in a September 1992 rating decision is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. An original claim for service connection for tinnitus was received on August 31, 2004.   

2. VA received no communication from the Veteran or an authorized representative that constitutes a formal or informal claim for service connection for tinnitus prior to August 31, 2004.  

3. The Veteran has been assigned an effective date of August 31, 2004, for the grant of service connection for tinnitus, which is the date of claim.  


CONCLUSION OF LAW

The criteria for an effective date prior to August 31, 2004, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Pertinent to the Veteran's claim for an earlier effective for the grant of service connection for tinnitus, service connection for tinnitus was granted, effective August 31, 2004 in an April 2005 rating decision.  Following the issuance of the rating decision, the Veteran entered a notice of disagreement as to the propriety of the assigned effective date.  The Board observes that a claim for an earlier effective date for the grant of service connection is a downstream issue from the original award of such benefit.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to the notice requirements for downstream earlier effective date claims following the grant of service connection, "that where a claim has been substantiated after enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  In this case, the Veteran's service connection claim was granted and an effective date was assigned in the April 2005 rating decision on appeal.  As such, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Further, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Earlier Effective Date

Here, the Veteran contends that he is entitled to an effective date prior to August 31, 2004 for the award of service connection for tinnitus.  Specifically, he argues that he should be granted an effective date of March 9, 1992, the date that he filed his first claim for service connection for hearing loss.  The Board notes that during the Travel Board hearing, on occasion, the Veteran's representative alluded to a CUE claim for both hearing loss and tinnitus.  The September 1992 rating decision, however, only adjudicated the issue of hearing loss, therefore, there is no decision adjudicating tinnitus that is final and subject to a CUE claim.  Therefore, the Board will continue adjudication of the earlier effective date claim as to tinnitus.  

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

An application for VA compensation must generally be a specific claim in the form prescribed by the VA Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication or action received from the claimant or certain specified individuals on the claimant's behalf which indicates intent to apply for one or more VA benefits may be considered an informal claim. 38 C.F.R. § 3.155(a).  Such informal claim must identify the benefit sought.  Id.

In the instant case, the Veteran was discharged from his last period of active duty service in July 1952.  A claim for tinnitus was not received from him until August 2004.  The Board acknowledges that the Veteran filed a claim for hearing loss in March 1992, however, this claim did not include the issue of tinnitus.  

The Board notes that the effective date of an award of service connection is assigned not based on the date the Veteran claims the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).  In the instant case, VA first received the Veteran's original claim of entitlement to service connection for tinnitus on August 31, 2004.  Additionally, there is no evidence of record prior to the claim in August 2004 showing the Veteran's intent to apply for compensation for tinnitus.  In fact, there is no documentation associated with the claims file that was submitted from the Veteran between 1992 and 2004.  

Therefore, based on the above-stated facts and regulations, the Board finds that the correct date for the grant of service connection for tinnitus is August 31, 2004, the date the Veteran's original claim of entitlement to service connection for tinnitus was received.  As such, the Veteran is not entitled to an earlier effective date and his claim must be denied.


ORDER

Entitlement to an effective date prior to August 31, 2004, for the grant of service connection for tinnitus is denied.  

REMAND

The Veteran also contends that he is entitled to an effective date prior to August 31, 2004 for the award of service connection for hearing loss.  On March 9, 1992, the Veteran filed a claim for hearing loss.  A September 1992 rating decision denied the Veteran's claim for service connection for hearing loss.  Another claim for service connection for hearing loss was filed on August 31, 2004.  The RO granted service connection in an April 2005 rating decision, effective August 31, 2004.  Thereafter, in May 2005, the Veteran entered a notice of disagreement as to the effective date assigned for the awards of service connection.  Specifically, the Veteran argues that he should be granted an effective date of March 9, 1992, the date that he filed his first claim for service connection for hearing loss.  The Veteran further alleges that the September 1992 rating decision contains CUE.  

The February 2008 supplemental statement of the case referred to an informal conference hearing before a Decision Review Officer (DRO).  There is no conference report associated with the claims file.  However, in the supplemental statement of the case, the DRO indicated that the Veteran alleged that the RO did not consider his consistent reported history of noise exposure in service and the notice letter in September 1992 indicated that there was no hearing loss disability.  

In the Travel Board hearing in January 2011, the Veteran, through his representative, alleged additional theories that the 1992 rating decision contained CUE.  Specifically, that the evidence of record in 1992 showed that there was a hearing loss disability related to noise expose in service, however, the RO mistakenly found that it had been too long after service to reasonably relate the disability to noise exposure in service.  The representative also argued that the evidence was the same in 1992 as was before the RO in 2004.  

The Board notes that the September 1992 rating decision remains final only in the absence of clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010).  Although the RO referred to the Veteran's CUE claim in the February 2008 supplemental statement of the case, the Veteran has since raised additional theories of CUE in the Travel Board hearing which were not considered by the RO.  In this regard, the Board notes that a claim of CUE based on another theory constitutes a new claim.  See Andre v. Principi, 301 F.3d 1354, 1361 (Fed.Cir.2002); Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc).  As the Board may not consider a claim of CUE in the first instance, the Board has no choice but to remand the claim to the RO for consideration of the additional CUE theories in the first instance.  Jarrell, supra.  

Further, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, in the absence of CUE, the RO assigned the earliest possible effective date for its grant of the reopened claim, which was received by VA on August 31, 2004.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  If, however, VA determines that the September 1992 RO decision was clearly and unmistakably erroneous, that decision will be reversed or amended.  For the purposes of authorizing benefits, the decision that constitutes a reversal of the prior decision on the grounds of clear and unmistakable error would have the same effect as if the correct decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2010).  Thus, if VA determines that the September 1992 rating decision contains CUE, the effective date would be assigned as if there were no such determination.

Thus, the Veteran's challenge to the 1992 rating decision is inextricably intertwined with his claim of entitlement to an earlier effective date for service connection for hearing loss because finality presumes the absence of CUE.  Id; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Additionally, if the prior adjudication is found to contain CUE, a new initial rating for the Veteran's hearing loss may be established.  Therefore, the Board finds it necessary to defer consideration of the currently perfected earlier effective date claim until the RO adjudicates, in the first instance, his clear and unmistakable error challenge.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

In light of the foregoing, the Board has no discretion and must remand this case for initial consideration of the Veteran's inextricably intertwined clear and unmistakable error claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should adjudicate the issue of clear and unmistakable error in the September 1992 RO rating decision that initially denied service connection for hearing loss.  The RO should consider the additional theories of CUE as presented in the Travel Board hearing.  

2. The RO should then readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


